       Case 7:20-mj-12631-UA Document 2 Filed 12/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------     ----------------------------X
 UNITED STATES OF AMERICA,                                                  CONSENT TO PROCEED BY VIDEO OR
                                                                            TELE CONFERENCE
                           -against-
                                                                              20 -MAG- 12631     ( AEK )


TYLIK 0. WILSON BROWN
                                              Defendant(s).
-------------------------------------------------------------X

Defendant TYLIK D. WILSON BROWN hereby voluntarily consents to participate in the following
proceeding via _X_ videoconferencing or _X_ teleconferencing:

_X_      Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form}

_X_       Bail/Detention Hearing

_X_      Conference Before a Judicial Officer




s/ TYLIK D. WILSON BROWN/SMB                                     s/ SAM BRAVERMAN
Defendant's Signature                                            Defendant's Counsel's Signature
{Judge may obtain verbal consent on
Record and Sign for Defendant)

TYLIK D. WILSON BROWN                                            sf SAMUEL M. BRAVERMAN
Print Defendant's Name                                           Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.

12/2/2020
Date                                                             U.S. District Judge/U.S. Magistrate Judge
